14‐3857 
     Smith v. Fischer 
      
 1                          UNITED STATES COURT OF APPEALS 
 2                              FOR THE SECOND CIRCUIT 
 3                                ____________________ 
 4    
 5                                      August Term, 2015 
 6                                                                         
 7       (Submitted: August 27, 2015                                  Decided: October 5, 2015) 
 8                     
 9                                 Docket No. 14‐3857 
10                                                  
11                               ____________________ 
12                                                                  
13                                  BRUNCE SMITH, 
14                                            
15                                                      Plaintiff‐Appellant, 
16                                  
17                                               v. 
18    
19   BRIAN FISCHER, COMMISSIONER, D. VENETTOZZI, ACTING DIRECTOR OF 
20     SHU, JOSEPH WOLCZYK, HEARING OFFICER; AUBURN CORRECTIONAL 
21                                      FACILITY, 
22    
23                                                 Defendants‐Appellees. 
24    
25                                 ____________________ 
26    
27   Before: WINTER, WALKER, and JACOBS, Circuit Judges. 
28                                 ____________________ 
29    
30         Plaintiff  Brunce  Smith  moves  for  appointment  of  counsel  in  his  appeal 

31   from the dismissal of his suit under 42 U.S.C. § 1983 alleging that prison officials 
 1   violated  his  procedural  due  process  rights  in  connection  with  a  disciplinary 

 2   hearing. We deny the motion because the appeal lacks likely merit, Cooper v. A. 

 3   Sargenti Co., 877 F.2d 170, 173 (2d Cir. 1989) (per curiam), and, having considered 

 4   the merits, dismiss the appeal as frivolous. 

 5                                   ____________________ 

 6                              BRUNCE SMITH, pro se, Dannemora, NY. 
 7                                                        
 8                              JONATHAN D. HITSOUS, ESQ.,  Assistant  Solicitor 
 9                              General, Albany, NY, for Appellees.   
10                                 ____________________ 
11    
12   PER CURIAM: 

13         Plaintiff  Brunce  Smith  moves  for  appointment  of  counsel  in  his  appeal 

14   from a judgment of the United States District Court for the Northern District of 

15   New  York  (D’Agostino,  J.),  entered  on  September  26,  2014,  dismissing  his 

16   complaint  on  summary  judgment.  The  underlying  issue  is  whether  an  inmate 

17   may  implicitly  waive  his  right  to  attend  a  disciplinary  hearing.  Extending  our 

18   reasoning in Bedoya v. Coughlin, 91 F.3d 349 (2d Cir. 1996) (holding that an inmate 

19   may waive his right to call witnesses by remaining silent), we conclude that an 

20   inmate may likewise implicitly waive the right to attend his disciplinary hearing 



                                                 2
 1   by  refusing  to  attend  after  receiving  notice  and  being  given  an  opportunity  to 

 2   attend.    We therefore deny the motion and dismiss the appeal as frivolous. 

 3                                      BACKGROUND 

 4         The undisputed facts are as follows. A misbehavior report, charging Smith 

 5   with attacking another inmate, advised him that the “case must be heard within 

 6   7  days  if  inmate  is  confined”  and  that  “inmate  attendance  at  [the]  hearing  is 

 7   voluntary.”  Smith  signed  the  form  to  acknowledge  receipt,  designated  an 

 8   assistant  to  help  him  defend  the  charge,  and  requested  that  another  inmate, 

 9   Watson, be called as a witness. 

10         The day the case was to be heard, two guards brought Smith to the hearing 

11   room. Smith asked the whereabouts of Hearing Officer Joseph Wolczyk, was told 

12   that he was on his way, and then asked to return to his cell. He did not explain 

13   his  decision  and  refused  to  sign  a  form  acknowledging  his  refusal  to  attend. 

14   Officer Wolczyk found that Smith had voluntarily waived his right to attend the 

15   hearing and conducted the proceedings in his absence. 




                                                 3
 1          After the hearing began, Officer Wolczyk sent guards to Smith’s cell to ask 

 2   if he still wanted to call inmate Watson as a witness. Smith stated that he had no 

 3   questions to ask.   

 4          Officer Wolczyk found Smith guilty of the charges and imposed a penalty 

 5   of twelve months’ confinement in the Special Housing Unit (“SHU”) and loss of 

 6   twelve months’ good time credit and other privileges. Officer Wolczyk’s decision 

 7   was affirmed by Donald Venettozzi, Acting Director of Special Housing/Inmate 

 8   Disciplinary Program, and Smith sought state court review. 

 9          After Smith had served eleven months in the SHU, the state court reversed 

10   the hearing disposition. It held that Smith had not made a knowing, voluntary, 

11   and  intelligent  waiver  of  his  right  to  attend  the  hearing  because  there  was  no 

12   evidence that he was “informed of that right and of the consequences of failing to 

13   appear  at  the  hearing,”  as  required  by  state  law.  The  court  ordered  the  state  to 

14   expunge  all  references  to  the  proceeding  from  Smith’s  prison  record  and  to 

15   restore  any  good  behavior  allowance  lost.  Smith’s  disciplinary  determination 

16   was  “administratively  reversed”  by  the  Department  of  Corrections  and 

17   Community Services (“DOCCS”). 



                                                   4
 1           Smith,  pro  se,  then  filed  this  § 1983  complaint  in  the  Northern  District, 

 2   arguing,  as  relevant  here,  that  his  due  process  rights  were  violated  because  he 

 3   was  not  informed  of  his  right  to  attend  the  hearing  and  the  consequences  of 

 4   failing  to  attend.  He  named  as  defendants  Wolczyk,  Venettozzi,  and  DOCCS 

 5   Commissioner Brian Fischer, seeking monetary damages against each. 

 6           The  report  and  recommendation  of  the  magistrate  judge  (adopted  in  full 

 7   by  the  district  court)  recognized  that  Smith  was  deprived  of  a  protected  liberty 

 8   interest based on his eleven‐month confinement in the SHU but concluded that 

 9   Smith was afforded due process under federal law, which required only notice of 

10   the  hearing  and  an  opportunity  to  attend. 1   Smith  appeals  and  moves  for 

11   appointment of counsel. 

12                                                DISCUSSION 

13           Pursuant  to  28  U.S.C.  § 1915(e)(1),  we  may  appoint  counsel  for  “any 

14   person unable to afford counsel,” if, among other things, the movant satisfies the 



     1  The magistrate judge also reasoned that the state court’s ruling in Smith’s favor did not have 
     preclusive effect because it determined Smith’s rights under state law, whereas Smith’s § 1983 
     claim depended on his rights under the U.S. Constitution or federal law. Smith has abandoned 
     his  preclusion  argument  by  failing  to  raise  it  in  his  brief  on  appeal.  See  LoSacco  v.  City  of 
     Middletown, 71 F.3d 88, 92‐93 (2d Cir. 1995). 


                                                           5
 1   threshold  requirement  that  the  appeal  have  “some  likelihood  of  merit.”  See 

 2   Cooper v. Sargenti Co., Inc., 877 F.2d 170, 172‐74 (2d Cir. 1989). We review orders 

 3   granting  summary  judgment  de  novo  and  focus  on  whether  the  district  court 

 4   properly concluded that there was no genuine issue as to any material fact and 

 5   the moving party was entitled to judgment as a matter of law. Miller v. Wolpoff & 

 6   Abramson, LLP, 321 F.3d 292, 300 (2d Cir. 2003). 

 7          “Prison  disciplinary  proceedings  are  not  part  of  a  criminal  prosecution, 

 8   and  the  full  panoply  of  rights  due  a  defendant  in  such  proceedings  does  not 

 9   apply.”  Wolff  v.  McDonnell,  418  U.S.  539,  556  (1974).  However,  “[c]ertain  due 

10   process  protections”  must  be  observed  before  an  inmate  may  be  subject  to 

11   confinement  in  the  SHU.  Luna  v.  Pico,  356  F.3d  481,  487  (2d  Cir.  2004)  (citing 

12   Wolff).  These  protections  include  “advance  written  notice  of  the  charges;  a  fair 

13   and  impartial  hearing  officer;  a  reasonable  opportunity  to  call  witnesses  and 

14   present  documentary  evidence;  and  a  written  statement  of  the  disposition, 

15   including  supporting  facts  and  reasons  for  the  action  taken.”  Id.  We  have 

16   interpreted  Wolff  to  recognize  a  right  to  “appear  at  the  hearing.”  Young  v. 

17   Hoffman,  970  F.2d  1154,  1156  (2d  Cir.  1992)  (citing  Freeman  v.  Rideout,  808  F.2d 



                                                   6
 1   949, 953 (2d Cir. 1986)); see also Willey v. Kirkpatrick, No. 13‐699, 2015 WL 5059377, 

 2   at *10 (2d Cir. Aug. 28, 2015) (“Our reading of Wolff does not comport with the 

 3   conclusion that the Constitution permits wholesale exclusion of an inmate from a 

 4   disciplinary  hearing.”).  “[R]egardless  of  state  procedural  guarantees,  the  only 

 5   process due an inmate is that minimal process guaranteed by the Constitution, as 

 6   outlined  in  Wolff.”  Shakur  v.  Selsky,  391  F.3d  106,  119  (2d  Cir.  2004)  (internal 

 7   citations and quotation marks removed). 

 8          Smith argues that his due process rights were violated because he was not 

 9   sufficiently  informed  of  his  right  to  attend  his  hearing and  the  consequences  of 

10   failing  to  attend.  Construing  his  submissions  “to  raise  the  strongest  arguments 

11   that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 

12   2006)  (per  curiam),  the  issue  is  whether  the  district  court  properly  found  that 

13   Smith waived his right to attend the hearing. 

14          Expanding somewhat on Bedoya v. Coughlin, 91 F.3d 349 (2d Cir. 1996), we 

15   hold  that  an  inmate  may  waive  the  right  to  attend  his  disciplinary  hearing  by 

16   refusing  to  attend  after  receiving  notice  and  being  given  an  opportunity  to 

17   attend. In Bedoya, inmate Mario Bedoya named a witness, but, when asked at the 



                                                   7
 1   hearing  how  he  wanted  to  proceed,  said  nothing  about  the  witness  and  agreed 

 2   that  the  hearing  should  end.  Bedoya’s  § 1983  claim  alleged  that  the  hearing 

 3   officer’s  failure  to  call  the  witness  violated  his  due  process  rights.  In  affirming 

 4   the dismissal of his complaint, we reasoned that Bedoya had waived his right to 

 5   call  the  witness  “by  failing  either  to  reiterate  his  request  for  [the  witness]ʹs 

 6   testimony when given the opportunity or to object to the close of the hearing.” Id. 

 7   at  352‐53.  Moreover,  the  hearing  officer  in  no  way  discouraged  Bedoya  from 

 8   requesting  the  witness  and  gave  him  a  “clear  opportunity”  to  do  so  just  before 

 9   ending the hearing.    Bedoya nonetheless remained silent and acquiesced in the 

10   hearing officer’s decision to close the proceeding. Id. 

11          Similarly,  Smith’s  conduct  here  constituted  a  knowing  and  voluntary 

12   waiver  of  his  right  to  attend  his  disciplinary  hearing.  He  received  notice  that  a 

13   hearing  on  his  charges  would  be  held,  met  with  an  assistant,  and  requested 

14   inmate  Watson  as  a  witness.  He  was  conducted  to  the  hearing  room  at  the 

15   scheduled time. He then asked to leave the room and refused to participate. He 

16   therefore had an opportunity to attend. (Even then, Officer Wolczyk sent guards 

17   to Smith’s cell to ask whether he wished to call Watson or ask any questions, and 



                                                    8
 1   Smith  declined.)  Moreover,  there  is  no  evidence  that  Smith  was  discouraged 

 2   from  attending  or  that  any  other  factor  beyond  his  control  contributed  to  his 

 3   decision to return to his cell before the hearing began.   

 4          Under  these  circumstances,  there  is  no  arguable  merit  in  a  claim  that  the 

 5   district court erred when it concluded that Smith had knowingly and voluntarily 

 6   waived his right to attend the disciplinary hearing. Accordingly, Smith’s motion 

 7   for appointment of counsel is denied and his appeal is dismissed as frivolous. See 

 8   Neitzke  v.  Williams,  490  U.S.  319,  325  (1989)  (holding  that  an  action  is  frivolous 

 9   when  it  is  based  on  an  indisputably  meritless  legal  theory  or  presents  factual 

10   contentions that are clearly baseless); Cooper, 877 F.2d at 173 (stating that we may 

11   appoint  counsel  for  an  indigent  litigant  upon  a  showing  that  the  appeal  has 

12   “likely merit”). 




                                                    9